           Case 1:19-cv-01022-LY Document 14 Filed 12/27/19 Page 1 of 1



                                                                                    -
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                            20191JEC27     P1112:21.

ALEXANDER BAYONNE STROSS,                                                    WE
INDIVIDUALLY,
              PLAiNTIFF,

V.
                                                    CAUSE NO. 1 :19-CV-1022-LY
 VICKY LYNN, AN INDIVIDUAL;
 MOXIWORKS, LLC F/KIA
 WINDERMERE SOLUTIONS, LLC;
 AND DOES 1-10, INCLUSIVE,
              DEFENDANTS.

                                            ORDER

       Before the court in the above-styled and numbered cause is Plaintiff Alexander Bayonne

Stross's Request for Judicial Notice in Support of Plaintiff Alexander Bayonne Stross's Opposition

to Defendant Vicky Lynn's Motion to Dismiss for Lack of Personal Jurisdiction and Service of

Process filed December 26, 2019 (Dkt. No. 13). After considering the motion, the court concludes

that the request for judicial notice should be granted. Accordingly,

       IT IS ORDERED that Stross's Request for Judicial Notice in Support of Plaintiff

Alexander Bayonne Stross's Opposition to Defendant Vicky Lynn's Motion to Dismiss for Lack

of Personal Jurisdiction and Service of Process filed December 26, 2019 (Dkt. No. 13) is

GRANTED. The court takes judicial notice of the fact that the Llano River runs through central

Texas and drains in Texas Hill Countiy.

       SIGNED this                 day of December, 2019.




                                                   ED STATES
